Kupferman, J. (concurring on constraint).
It would seem that if a mother is disqualified by neglect and the child requests that she be sent to live with her maternal grandmother who accepts her, we have a satisfactory solution, as found by the experienced Family Court Judge, to a family problem and government surveillance is no longer required.
Instead, we have a bureaucratic morass perpetuated and enhanced by the courts which requires, at public expense of course, that proceedings continue.
Ellerin, Rubin and Asch, JJ., concur with Sullivan, J. P.; Kupferman, J., concurs on constraint in a separate opinion.
Order, Family Court, Bronx County, entered July 11, 1994, reversed, on the law, without costs and without disbursements, the petitions reinstated and the matter remanded for further proceedings.